HEDRICK, Judge.
This purports to be an appeal from an order entered by Judge Clark on 28 April 1975 denying the petition of W. A. Glenn, one of the sureties on the appearance bond of the defendant Harold, for relief under G.S. 15-116 from a judgment absolute entered 10 February 1975 in the Superior Court of Franklin County forfeiting his recognizance. It appears from the record before us that the petitioner did not give notice of appeal in this matter from the 28 April 1975 order entered by Judge Clark until 21 May 1975. Petitioner failed to comply with G.S. 1-279, which requires that appeal must be taken within 10 days after rendition of judgment. Under these circumstances the Court of Appeals has not obtained jurisdiction, and the *589appeal must be dismissed. Oliver v. Williams, 266 N.C. 601, 146 S.E. 2d 648 (1966).
Dismissed.
Chief Judge Brock and Judge Clark concur.